Holmes, J.,
concurring in part and dissenting in part. I concur in that part of the majority opinion which holds that the assets of this production plant are divisible for purposes of determining their taxable status.
I cannot agree, however, that the Tax Commissioner and the Board of Tax Appeals were correct in their analysis as to all such equipment. I am willing to agree that the plant communication system, the ventilating system, and the potable water system for human consumption were not used directly in the manufacturing process, and therefore were taxable. Also, it would appear that the board did not abuse its discretion in finding, on the basis of Timken Co. v. Kosydar (October 28, 1975), B.T.A. No. D-7, that the catwalks, ladders, stairs, platforms and handrails which provided employee access to processing areas, were taxable. I am also in agreement concerning the taxability of the railroad cars, the palletizing machine and the enclosed truck.
However, as to the other items, I cannot agree. The structures and foundations which supported and housed the equip*427ment used in production should be considered as being used directly in the manufacturing process.
The water processing system used to cool the gases should be considered exempt. Also the fuel oil distribution system, even though an auxiliary system, should be considered as used directly in the manufacturing process.
The magnetic separators used to withdraw debris from the crushed limestone and crushed coal should not be classified as machinery which disposes of scrap or waste materials which would be taxable. The separators were used during the manufacturing process, not after such process.
I also conclude that the labor costs incurred in erecting the clinker producing plant were exempt from taxation as installation charges pursuant to R. C. 5739.01(H).
Accordingly, I would modify the order of the Board of Tax Appeals.
C. Brown, J., concurs in the foregoing concurring and dissenting opinion.